Citation Nr: 1450544	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than February 20, 2001, for the grant of service connection for coronary artery disease, status post myocardial infarction, with stents and 3-vessel bypass surgery.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from October 1956 to October 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for a chest condition, claimed as chest pain, in a February 1977 rating decision; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance; therefore, the decision became final.

2.  The claim for service connection for diabetes was received by VA on February 20, 2001; a claim for service connection for a heart condition was received on January 14, 2002. 

3.  A claim for service connection for a heart condition was not received between February 1977 and February 2001, and no rating decision concerning a heart condition was issued between September 25, 1985 and February 20, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to February 20, 2001, for the grant of service connection for coronary artery disease are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160, 3.400, 3.816 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  Here, the RO provided the appellant with complete VCAA notice in June 2010, prior to the initial adjudication. 

However, the appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Thus, VA's duty to notify in this case has been satisfied. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service treatment records, and VA examination reports    have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other records that could be obtained to substantiate the Veteran's claim for an earlier effective date. 

In short, the Board has carefully considered the provisions of the VCAA, in     light of the record on appeal and, for the reasons expressed above, finds that       the development of the Veteran's claim has been consistent with said provisions and there is no prejudice to the Veteran in deciding the claim at this time.

II.  Analysis

The Veteran seeks an effective date for the award of service connection for his heart condition back to his original date of claim in 1976.

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  

A "claim" is defined broadly to include a formal or informal communication          in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Turning to the evidence, on November 8, 1976, within one year of the Veteran's separation from active duty, he filed a disability claim, which included a request for service connection for chest pains.  

In January 1977, a VA general medical examination was conducted.  The findings included an electrocardiogram that was within normal limits.  No diagnosis of a cardiovascular disease was rendered.  A February 1977 rating decision denied service connection for a chest condition because the evidence failed to show a cause for his complaints of chest pains.  He was notified of the decision later that month.  The Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance; therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The next compensation claim in the record was filed on February 20, 2001.  At that time, the Veteran filed a claim for service connection for type II diabetes mellitus due to herbicide exposure.  On January 11, 2002, the Veteran submitted a claim     for service connection for a heart condition.  In September 2002, VA received the Veteran's VA treatment records noting a history of myocardial infarction in October 1983.  In addition, he was provided a diagnosis of unstable angina, coronary artery disease, status post balloon angioplasty, and stent placement during his VA hospital stay from September 12, 1989 through September 25, 1989.  He underwent a 3-vessel coronary artery bypass grafting surgery on March 14, 1997. 

A February 2003 rating decision continued the previous February 1977 denial of service connection for a heart condition because the evidence failed to show a connection between the Veteran's military service and the reported heart attack in 1983 and confirmed heart disease in 1989.  Also, the rating decision denied the Veteran's heart claim as secondary to service-connected type II diabetes because the heart disease preceded the onset of the diabetes.  The Veteran filed a timely notice of disagreement regarding the denial of service connection for a heart condition, and a statement of the case was issued in January 2005; he did not file a timely substantive appeal to perfect his appeal to the Board.  That decision became final.  38 C.F.R. § 20.1103; but see 38 C.F.R. § 3.816 (2014).

On August 5, 2009, the Veteran filed a request to reopen the heart condition claim.  An October 2009 rating decision confirmed and continued the previously denied claim for service connection for a heart condition because the evidence failed to show a relationship between the Veteran's heart disease and military service.  The Veteran filed a timely notice of disagreement.  Subsequently on June 5, 2010, the Veteran submitted a claim for ischemic heart disease due to herbicide exposure.  

A VA examination was conducted in July 2010.  The examiner diagnosed ischemic heart disease.  A VA medical addendum dated in September 2010 was provided.  The examiner stated that it is at least as likely as not that the Veteran's current heart condition had its onset while on active duty.  

An October 2010 rating decision granted service connection for coronary artery disease effective August 5, 2009, the date the Veteran's reopened claim was received.  

In January 2011, the Veteran filed a notice of disagreement requesting an earlier effective date for the grant of service connection for coronary artery disease.  He contends that he has had a heart condition dating from service and was found to have coronary artery disease, suffered a heart attack in 1983, and underwent coronary artery bypass grafting.  Therefore, the Veteran maintains that his original claim for chest pains made in 1976 should dictate the effective date of award of service connection for his ischemic heart disease.

A June 2011 rating decision granted an earlier effective date of February 20, 2001 for service connection for coronary artery disease based on herbicide exposure.  

Turning initially to the question of whether an earlier effective date is warranted based on the Veteran's original claim for service connection, the Board finds there is no basis under the general effective date regulations for an effective date earlier than August 5, 2009.  As noted above, the effective date for an award of service connection established based on new and material evidence received after final disallowance or based on a reopened claim shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  While the Veteran argues that his original date of claim should control, his November 1976 claim for chest pains was denied in a February 1977 rating decision.  Such decision was not appealed and is final.  Similarly, his 2002 claim was denied in a 2003 rating decision that was not appealed and is final.  The regulatory provisions under 38 C.F.R. § 3.400 clearly reflect that an effective date for a reopened claim can be no earlier than the date the reopened claim was received.  Thus, under 38 C.F.R. § 3.400, the earliest effective date would ordinarily be August 5, 2009. 

However, in cases involving presumptive service connection due to herbicide exposure, as in this case, there is an exception to the provisions set forth above.  Title 38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam Veteran who has a covered herbicide disease. 

Pursuant to 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1)  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2)  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of     this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i)  The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii)  VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3)  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816. 

Coronary artery (or ischemic heart) disease was added to the list of diseases subject to presumptive service connection, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

As coronary artery disease is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. §3.816(b)(1)(2).  However, an effective date earlier than February 20, 2001 is not warranted pursuant to Nehmer and 38 C.F.R. §3.816 does not afford the Veteran an effective date prior to February 2001.  Specifically, the record reflects no claim for disability compensation for a heart condition denied by VA between September 25, 1985 and May 3, 1989, pending before VA on May 3, 1989, or received by VA between that date and the current effective date of February 20, 2001.  

Here, the Veteran's claim for chest pains was denied in 1977, well before the controlling September 25, 1985 date noted above.  No claim for heart disease was received thereafter until January 2002, nor was a claim for service connection for a heart condition or chest pains denied during the period between September 25, 1989 and February 20, 2001.  The RO curiously granted an effective date for service connection for coronary artery disease based on the February 20, 2001 date of claim for diabetes.  In any event, there is no basis for an effective date prior to February 20, 2001 under 38 C.F.R. § 3.816 or § 3.400. 

To the extent the medical evidence of record reflects a diagnosis of heart disease or myocardial infarction between the 1977 denial and the 2001 effective date, the Board notes that a report of examination or hospitalization will be accepted as an informal claim for benefits only if the condition is already service connected.  38 C.F.R. § 3.157; Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Pacheco v. Gibson, 27 Vet. App. 21 (2014).  As the Veteran's heart disease was not service connected until February 2001, VA medical evidence showing a diagnosis prior to that date has no bearing on his claim for an earlier effective date for the award of service connection.  

In sum, the Veteran's 1976 claim was finally denied in February 1977 and the Veteran had no claim pending nor was any claim for service connection for a heart condition denied between September 1985 and February 2001; accordingly, neither 38 C.F.R. § 3.816 nor § 3.400 support an effective date prior to February 20, 2001.  The Veteran has not alleged a clear and unmistakable error exists in the 1977 rating decision, and there is no other basis in law to award an effective date earlier than February 20, 2001.  Accordingly, the appeal is denied. 


ORDER

Entitlement to an effective date earlier than February 20, 2001, for the award of service connection for coronary artery disease is denied,



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


